The opinion of the court was delivered by
Read, J.
The question in this case, is narrowed down to a single point, whether the notice of a material alteration in the building insured, by the erection of a steam-engine, was given in conformity to the 14th provision of the by-laws attached to, and printed with, the policy, and expressly made a part thereof by-the contract of the parties. This by-law, numbered V. in the printed proposals, provides that in such case “ application must be made to the secretary, or any agent, who shall examine the premises, and certify his opinion, whether the hazard be thereby increased or not; and if not increased, the secretary shall enter on the record of the said policy, ‘ altered but not endangered;’ but in case the secretary or agent shall judge such alterations, or additions, &c., do increase the risk, he shall say how much, and take an additional note for such increased risk; and the secretary shall enter a minute thereof on the record of said policy. Upon failure to give the'notice herein prescribed, the policy or policies shall become and be void, from the commencement of such alterations, &c., and the company shall not be liable for damages for fire in such cases.”
It is not pretended, that any notice in the form thus prescribed was given to the secretary, or to-the company, nor even to any agent. ' It is not said, that any direct notice of any kind, was given to the agent, but it was asked that, from casual conversations of third persons with the agent, notice to him is to be inferred. No such inference could be drawn from the evidence as stated; and the court were therefore correct in saying so to the jury.
If there was no evidence of notice to the agent, there was clearly none to the company, for it is not alleged that it came in any other way than through him. For these reasons, in addition to those assigned by the learned judge in the court below, the judgment is affirmed.
Judgment affirmed.